— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1975, which affirmed the decision of a referee disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause (Labor Law, § 593, subd 1, par [a]). Claimant, a clerk for an insurance company, and her husband decided to give up their large home in Lynbrook, where the employer’s office at which claimant worked was located, and move to a smaller condominium in Amityville. After moving to Amityville claimant decided that the daily trip to Lynbrook was too far and resigned her employment. The board found that claimant had chosen to make her employment inaccessible for personal noncompelling reasons and, therefore, voluntarily left employment without good cause. This determination is *685supported by substantial evidence in the instant record and must, accordingly, be affirmed (see Matter of Frankel [Catherwood], 26 AD2d 866). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.